Exhibit 10.4

PAETEC HOLDING CORP.

2011 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Background     

PAETEC Holding Corp., a Delaware corporation (the “Company”), has granted you an
Award of restricted stock units (the “Restricted Stock Units”) for shares of the
common stock, par value $.01 per share, of the Company (the “Stock”) pursuant to
the PAETEC Holding Corp. 2011 Omnibus Incentive Plan (the “Plan”). The
information concerning the number of Restricted Stock Units granted to you, the
grant date, and the vesting schedule are set forth in the document entitled
“Notification of Grant Award” (the “Notification”) sent to you by the Company’s
equity plan administrator, Merrill Lynch. The terms of the award as set forth in
the Notification are governed by the Plan as well as the terms contained in this
Restricted Stock Unit Agreement (the “Agreement”).

 

Carefully review all of the terms and conditions described in this Agreement and
in the Plan. You are deemed to have accepted the Award as described in the
Notification and to agree to all of the terms and conditions described in the
Agreement and in the Plan. Should you wish to reject the award and thereby
forfeit any and all rights under the Plan you must email stockoptions@paetec.com
within 90 days after the Grant Date.

Restricted Stock Units/ Nontransferability      The purchase price for the
Restricted Stock Units is deemed paid by your services to the Company. Your
Restricted Stock Units may not be sold, assigned, pledged, hypothecated or
otherwise transferred, whether by operation of law or otherwise, nor may the
Restricted Stock Units be made subject to execution, attachment or similar
process. Vesting     

Your right to the Stock under the Award will vest according to the vesting
schedule set forth in the Notification beginning on the first year anniversary
of the Grant Date, provided you then continue in Service. The resulting
aggregate number of vested shares will be rounded to the nearest whole number
(with 0.5 of a share rounded down), and you may not vest in more than the number
of shares covered by the Award. Please see Schedule 1 attached hereto for
vesting schedule examples.

 

Your right to the Stock under the Award will become 100% vested upon your
termination of Service, if your Service terminates as a result of your death or
Disability. No Stock will vest after your Service has terminated for any reason
other than as a result of your death or Disability.

Forfeiture of Unvested Stock      In the event that your Service terminates for
any reason other than your death or Disability, you will forfeit to the Company
all of the Stock subject to the Award that has not yet vested.

 

  

 

1 of 4

  



--------------------------------------------------------------------------------

Stock Issuance      Upon the vesting of the Restricted Stock Units, the Company
will issue to you the Stock to which such vested Restricted Stock Units relate.
The issuance of your Stock under the Award will be evidenced in such a manner as
the Committee, in its discretion, will deem appropriate, including, without
limitation, book entry or direct registration or issuance of one or more stock
certificates. You will have no further rights with regard to a Restricted Stock
Unit once the Stock related to such Restricted Stock Unit has been issued.
Withholding Taxes      You agree, as a condition of the Award, that you will
make acceptable arrangements to pay any withholding or other taxes that may be
due as a result of the payment of dividends or the vesting of Stock acquired
under the Award. In the event that the Company determines that any federal,
state, local or foreign tax or withholding payment is required relating to the
payment of dividends or the vesting of Stock arising from the Award, the Company
will have the right to require such payments from you, or withhold such amounts
from other payments due to you from the Company or any Affiliate. Subject to the
prior approval of the Company, which may be withheld by the Company, in its sole
discretion, you may elect to satisfy this withholding obligation, in whole or in
part, by causing the Company to withhold Stock otherwise issuable to you or by
delivering to the Company Stock already owned by you. The Stock so delivered or
withheld must have an aggregate Fair Market Value equal to the withholding
obligation and may not be subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar requirements. Retention Rights      Neither the Award
nor this Agreement gives you the right to be retained by the Company (or any
parent, Subsidiary or other Affiliate) in any capacity. The Company reserves
(and any parent, Subsidiary, or other Affiliate reserves) the right to terminate
your Service at any time and for any reason. Stockholder Rights      You, or
your estate or heirs, have no rights as a stockholder of the Company until a
certificate for the Stock relating to the Restricted Stock Units has been issued
(or an appropriate book entry or direct registration entry has been made). You
will, however, be entitled to receive, upon the Company’s payment of a cash
dividend on outstanding Stock, a cash payment for each share of Stock subject to
the Award as of the record date for such dividend equal to the per-Unit dividend
paid on the Stock. Adjustments      In the event of a stock split, a stock
dividend, reverse stock split or a similar change in the Stock, the number of
shares of Stock covered by the Award will be adjusted (and rounded down to the
nearest whole number) if required pursuant to the Plan. Your Restricted Stock
Units will be subject to the terms of the agreement of merger, liquidation, or
reorganization, in the event that the Company is subject to such corporate
activity, to the extent specified in the Plan.

 

   2 of 4   



--------------------------------------------------------------------------------

Applicable Law      This Agreement will be interpreted and enforced under the
laws of the State of Delaware, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. Forum Selection     
At all times each party hereto: (1) irrevocably submits to the exclusive
jurisdiction of any New York court or Federal court sitting in New York; (2)
agrees that any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby will be heard and determined
in such New York or Federal court; (3) to the extent permitted by law,
irrevocably waives (i) any objection such party may have to the laying of venue
of any such action or proceeding in any of such courts, or (ii) any claim that
such party may have that any such action or proceeding has been brought in an
inconvenient forum; and (4) to the extent permitted by law, irrevocably agrees
that a final nonappealable judgment in any such action or proceeding will be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this section entitled “Forum
Selection” will affect the right of any party hereto to serve legal process in
any manner permitted by law. The Plan     

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meanings set forth in the Plan.

 

This Agreement, the Notification and the Plan constitute the entire
understanding between you and the Company regarding this Award of Restricted
Stock Units. Any prior agreements, commitments or negotiations concerning this
Award of Restricted Stock Units are superseded. In the event any provision of
this Agreement or the Notification should appear to be inconsistent with the
Plan, the Plan will control.

Data Privacy     

In order to administer the Plan, the Company may process personal data about
you. Such data include, but are not limited to, the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By receiving the Award, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed
(including, with respect to non-U.S. resident Grantees, to the United States) to
transferees who will include the Company and other persons who are designated by
the Company to administer the Plan.

 

   3 of 4   



--------------------------------------------------------------------------------

Consent to Electronic Delivery      The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By receiving the
Award, you agree that the Company may deliver the Plan prospectus, the Company’s
annual proxy materials and its annual report to stockholders and other documents
to you in an electronic format. If at any time you would prefer to receive paper
copies of these documents, as you are entitled to, the Company would be pleased
to provide copies. Please contact Estacia Vosika, PAETEC Holding Corp.,
704-319-1922, or stockoptions@paetec.com to request paper copies of these
documents.

This is not a stock certificate or a negotiable instrument.

 

   4 of 4   